DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/19/2022.
Applicant's election with traverse of claims 11-20 in the reply filed on 07/19/2022 is acknowledged.  The traversal is on the ground(s) that the apparatus cannot be used to practice another and materially different process, and that the method cannot be done by another materially different apparatus.  This is not found persuasive because the apparatus could additionally be used as a steam pressure cooker in order to steam pressure cook food.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (CN 108743997)(English machine translation).
Regarding claim 11, Wu discloses a method comprising: placing at least one reservoir of liquid to be vaporized during a decontamination process in an interior space of a containment vessel (Fig. 2, liquid storage tank 2); placing one or more pieces of personal protection equipment within the interior space of the containment vessel on a base, the base configured to hold the one or more pieces of personal protection equipment above the at least one reservoir of liquid (Pg 4, lines 4-8); sealing the interior space of the containment vessel (Pg 4, lines 12-14); decontaminating the one or more pieces of personal protection equipment by heating the one or more pieces of personal protection equipment in the sealed interior space of the containment vessel (Pg 5, line 1); and opening a pressure-relief valve of the containment vessel after decontaminating the one or more pieces of personal protection equipment (Pg 5, lines 20-27).
Regarding claim 13, Wu discloses a method, wherein the at least one reservoir of liquid comprises at least one reservoir of a low-concentration hydrogen peroxide solution (Pg 4, lines 16-18).
Regarding claim 17, Wu discloses a method, wherein the base comprises multiple holes configured to allow vaporized liquid to pass through the base and surround the one or more pieces of personal protection equipment (Pg 4, lines 7-9). Although Wu does not specify holes, the main pipeline (16) that delivers the vaporized liquid to the decontamination area via branches 17 must have holes (at least holes to the branches) in order for the vapor to leave the pipe.
Regarding claim 18, Wu discloses a method further comprising: filtering air or liquid material passing through the pressure-relief valve (Pg 2, lines 9-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (cited above) in view of Li (CN 111012933)(English machine translation).
Regarding claim 12, Wu discloses all of the claim limitations as set forth above. Wu does not disclose a drying component.
Li teaches a method, further comprising: drying the one or more decontaminated pieces of personal protection equipment by heating the one or more decontaminated pieces of personal protection equipment in the containment vessel after the pressure-relief valve is opened (Pg 4, lines 5-8).
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the drying and heating component of Li in the decontamination method of Wu. A person of ordinary skill in the art would do this so that the personal protective equipment would be totally free from bacteria or viruses, as taught by Li. 
Regarding claim 14, Wu teaches all of the claim limitations as set forth above. Wu does not disclose heating the personal protective equipment to 65°C-80°C.
Li teaches a method, wherein heating the one or more pieces of personal protection equipment comprises heating the one or more pieces of personal protection equipment to a temperature of about 65°C to about 80°C (Pg 4, lines 7-8). Li teaches heating between 20°C-70°C, however it would be obvious to heat the personal protective equipment to whatever temperature to ensure they can dry completely.
It would be obvious to a person of ordinary skill in the art before the effective filing date to heat the personal protective equipment, as taught by Li, in the decontamination method of Wu. A person of ordinary skill in the art would do this so that the personal protective equipment would be totally free from bacteria or viruses, as taught by Li. 

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (cited above).
Regarding claim 15, Wu discloses a method, wherein the base comprises: multiple stands configured to receive multiple pieces of personal protection equipment (Pg 4, lines 5-7); and a liquid holding area defining multiple reservoirs of liquid under the multiple stands (Pg 4, lines 17-18). Although Wu only discloses one liquid holding area, it would be obvious to a person of ordinary skill in the art to use as many reservoirs as needed in order to ensure that enough hydrogen peroxide is available to completely decontaminate the personal protective equipment.
Regarding claim 20, Wu discloses a method, wherein: the base comprises one of multiple bases (Pg 4, lines 4-8); and each of the multiple bases is configured to be inserted into the interior space and to receive one or more different pieces of personal protection equipment (Pg 4, lines 4-8). Although Wu only discloses one a single base, it would be obvious to a person of ordinary skill in the art to use as many bases as needed in order to ensure that enough area is available to fit the personal protective equipment desired.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (cited above) in view of Hill (US 2007/0253859).
Regarding claim 16, Wu discloses all of the claim limitations as set forth above. Wu does not disclose channels allowing fluid to move between reservoirs.
Hill teaches the liquid holding area further defines multiple channels fluidly coupling the multiple reservoirs of liquid (Fig 2, tanks 132A and 132B), the multiple channels configured to transport liquid between the reservoirs (para. 88-92).
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the channels between liquid holding areas, as taught by Hill, in the decontamination method of Wu. A person of ordinary skill in the art would do this so that the reservoirs would be less likely to overflow or run out of liquid before the others do.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (cited above) in view of Kumar (US 2004/0040586).
Regarding claim 19, Wu discloses all of the claim limitations as set forth above. Wu does not disclose a heating element. 
Kumar teaches a method, wherein heating the one or more pieces of personal protection equipment comprises heating the one or more pieces of personal protection equipment using a microwave, a stovetop, or an oven (Fig. 2B, conventional stove or microwave oven H; para. 35). 
It would be obvious to a person of ordinary skill in the art before the effective filing date to use the heating component of Kumar in the decontamination method of Wu. A person of ordinary skill in the art would do this so that the objects within the device will be sterilized completely, as taught by Kumar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRISCILLA BROWNING whose telephone number is (571)272-2686. The examiner can normally be reached Monday-Friday 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799